Exhibit 99.1 RAIT Financial Trust Announces Second Quarter 2016 Financial Results PHILADELPHIA, PA — August 5, 2016 — RAIT Financial Trust (“RAIT”) (NYSE: RAS) today announced second quarter 2016 financial results.All per share results are reported on a diluted basis. Highlights - As part of RAIT’s capital recycling and debt reduction plan, RAIT sold six properties for $49.2 million during the quarter ended June 30, 2016 and eight properties totaling $65.9 million for the six-months ended June 30, 2016. - RAIT’s indebtedness, based on principal amount, declined by $247.1 million, comprised of $34.5 million of recourse indebtedness and $212.6 million of non-recourse indebtedness, during the quarter ended June 30, 2016 from March 31, 2016. - GAAP Earnings (loss) per share of ($0.08) for the quarter ended June 30, 2016 compared to earnings (loss) per share of $0.22 for the quarter ended June 30, 2015.GAAP Earnings (loss) per share of ($0.28) for the six months ended June 30, 2016 compared to earnings (loss) per share of $0.14 for the six months ended June 30, 2015. - Cash Available for Distribution (“CAD”) per share of $0.12 for the quarter ended June 30, 2016 compared to $0.21 for the quarter ended June 30, 2015.CAD per share of $0.26 for the six months ended June 30, 2016 compared to $0.39 for the six-months ended June 30, 2015. - RAIT originated $23.2 million of loans during the quarter ended June 30, 2016 and $63.7 million of loans for the six-months ended June 30, 2016. - RAIT declared a second quarter dividend of $0.09 per common share on June 15, 2016. Scott Schaeffer, RAIT’s Chairman and CEO, said, “During the quarter we continued to take advantage of strong markets in which to sell RAIT properties as part of our capital recycling and debt reduction plan.We reduced our unsecured recourse indebtedness by $48.7 million during the quarter which included repurchases of our debt securities at favorable discounts.We continue originating loans and ramping towards the completion of our sixth floating rate securitization during the second half of 2016.” Commercial Real Estate (“CRE”) Business - RAIT originated $23.2 million of loans during the quarter ended June 30, 2016 consisting of $5.0 million of fixed-rate conduit loans and $18.2 million of floating-rate bridge loans.RAIT originated $63.7 million of loans during the six months ended June 30, 2016 consisting of $13.8 million of fixed-rate conduit loans and $49.9 million of floating-rate bridge loans. - CRE loan repayments were $119.9 million for the quarter ended June 30, 2016 and $175.0 million for the six-months ended June 30, 2016. CRE Property Portfolio & Property Sales - As of June 30, 2016, RAIT’s investments in real estate were $2.2 billion which includes $1.3 billion of multi-family properties owned by Independence Realty Trust, Inc. (“IRT”) (NYSE MKT: IRT).IRT is externally advised by RAIT and is a consolidated RAIT entity. IRT is a REIT focused on owning multifamily properties. At June 30, 2016, RAIT owned 15.4% of IRT’s outstanding common stock. - During the quarter ended June 30, 2016, RAIT sold six properties, consisting of five apartment communities and one parcel of land, for $49.2 million which generated a $5.9 million GAAP gain. The proceeds from the sales were used to reduce debt. During the quarter ended June 30, 2016, IRT sold two apartment communities for $70.0 million and also used the proceeds to reduce debt. - During the quarter ended June 30, 2016, RAIT converted one loan secured by two industrial properties and two office properties, respectively, into ownership of those properties. Those properties had an aggregate carrying value of $18.4 million. - RAIT reported a $3.9 million asset impairment for the quarter ended June 30, 2016. Asset & Property Management - Total assets under management of $5.5 billion at June 30, 2016 from $5.9 billion at December 31, 2015. - RAIT’s property management companies managed 17,954 apartment units and 19.4 million square feet of office and retail space at June 30, 2016. - RAIT generated $3.1 million and $6.0 million in asset and property management fees and incentive fees through its external management of IRT during the quarter and six-months ended June 30, 2016, respectively. - RAIT generated $2.4 million and $4.4 million of property management and leasing fees primarily through its retail property manager subsidiary and through services provided by its multi-family property manager subsidiary to unaffiliated properties during the quarter and six-months ended June 30, 2016, respectively. Dividends - On June 15, 2016, RAIT’s Board of Trustees (the “Board”) declared a second quarter 2016 cash dividend on RAIT’s common shares of $0.09 per common share. The dividend was paid on July 29, 2016 to holders of record on July 8, 2016. - On May 19, 2016, the Board declared a second quarter 2016 cash dividend of $0.484375 per share on RAIT’s 7.75% Series A Cumulative Redeemable Preferred Shares, $0.5234375 per share on RAIT’s 8.375% Series B Cumulative Redeemable Preferred Shares and $0.5546875 per share on RAIT’s 8.875% Series C Cumulative Redeemable Preferred Shares. The dividends were paid on June 30, 2016 to holders of record on June 1, 2016. - On July 27, 2016, the Board declared a third quarter 2016 cash dividend of $0.484375 per share on RAIT’s 7.75% Series A Cumulative Redeemable Preferred Shares, $0.5234375 per share on RAIT’s 8.375% Series B Cumulative Redeemable Preferred Shares and $0.5546875 per share on RAIT’s 8.875% Series C Cumulative Redeemable Preferred Shares. The dividends will be paid on September 30, 2016 to holders of record on September 1, 2016. 2016 Net Income and CAD Guidance RAIT is updating its prior guidance for full year EPS and CAD per share, with EPS now projected to be in a range of ($0.30) – ($0.23), an increase from the prior guidance range of ($0.59) – ($0.49) and CAD per share is now projected to be in the range of $0.48 – $0.55 per common share, a decrease from the prior guidance range of $0.50 – $0.60 per common share.The updated guidance is a result of increased real estate sales and higher than projected loan repayments.A reconciliation of RAIT's projected net income (loss) allocable to common shares to its projected CAD, a non-GAAP financial measure, is included below. The assumptions underlying this estimate are also included below. 2016 Projected Net Income 2016 Projected Net Income and CAD(1)(2) Net income (loss) available to common shares - Earnings (loss) per share - 2016 Projected CAD Net income (loss) available to common shares - Adjustments: Depreciation and amortization - Real estate (gains) losses - Other items, including deferred fees, stock compensation, and noncontrolling interest allocation of certain adjustments - CAD - CAD per share - See Schedule VI for our definition of CAD. Constitutes forward-looking information.Actual full 2016 CAD could vary significantly from the projections presented.CAD may fluctuate based upon a variety of factors, including those described in “Forward Looking Statements” below.Our estimate is based on the following key operating assumptions during 2016: - Gross loan originations of $200 million. - No CMBS gain on sale profits. - Loan repayments totaling $350 million. Selected Financial Information See Schedule I to this Release for selected financial information for RAIT. Non-GAAP Financial Measures and Definitions RAIT discloses the following non-GAAP financial measures in this release: funds from operations (“FFO”), CAD and net operating income (“NOI”).A reconciliation of RAIT’s reported net income (loss)allocable to common shares to its FFO and CAD is included as ScheduleIV to this release. A reconciliation of RAIT’s same store NOI to its reported same store net income (loss)is included as ScheduleVI to this release. See Schedule VI to this release for management’s respective definitions and rationales for the usefulness of each of these non-GAAP financial measures and other definitions used in this release. Supplemental Information RAIT produces supplemental information that includes details regarding the performance of the portfolio, financial information, non-GAAP financial measures and other useful information for investors.The supplemental also contains deconsolidating financial information. The supplemental information is available via the Company's website, www.rait.com, through the "Investor Relations" section. Conference Call All interested parties can listen to the live conference call webcast at 9:00 AM ET on Friday, August 5, 2016 from the home page of the RAIT Financial Trust website at www.rait.com or by dialing 844.775.2541, access code 47299063.For those who are not available to listen to the live call, the replay will be available shortly following the live call on RAIT’s website and telephonically until Friday, August 12, 2016, by dialing 855.859.2056, access code 47299063. About RAIT Financial Trust RAIT Financial Trust is an internally-managed real estate investment trust that provides debt financing options to owners of commercial real estate and invests directly into commercial real estate properties located throughout the United States. In addition, RAIT is an asset and property manager of real estate-related assets.For more information, please visit www.rait.com or call Investor Relations at 215.243.9000. Forward-Looking Statements This press release may contain certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such forward-looking statements can generally be identified by our use of forward-looking terminology such as “guidance,” "may," “plan”, "will," "should," "expect," "intend," "anticipate," "estimate," "believe," “seek,” “opportunities” or other similar words or terms. Because such statements include risks, uncertainties and contingencies, actual results may differ materially from the expectations, intentions, beliefs, plans or predictions of the future expressed or implied by such forward-looking statements. These risks, uncertainties and contingencies include, but are not limited to: overall conditions in commercial real estate and the economy generally; whether market conditions will enable us to continue to implement our capital recycling and debt reduction plan involving selling properties and repurchasing or paying down our debt; whether we will be able to originate sufficient bridge loans and whether market conditions will permit us to complete our sixth floating rate securitization during the second half of 2016; whether the timing and amount of investments,repayments, any capital raised and our use of leverage will vary from those underlying our assumptions; changes in the expected yield of our investments;changes in financial markets and interest rates, or to the business or financial condition of RAIT or its business; whether RAIT will be able to originate loans in the amounts assumed; whether RAIT will generate any CMBS gain on sale profits; whether the amount of loan repayments will be at the level assumed; the availability of financing and capital, including through the capital and securitization markets; and those disclosed in RAIT’s filings with the Securities and Exchange Commission. RAIT undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events, except as may be required by law.
